Action for seduction by appellant against appellee. There was a trial by jury and a verdict against appellant, on which judgment was rendered, from which this appeal. The error assigned is the action of the court in overruling appellant's motion for a new trial, under which appellant presents that there was error in giving instruction No. 9 tendered by appellee. This instruction calls special attention to appellant as a witness, and to parts of her evidence in such a way as that she may have been discredited and prejudiced thereby. Appellant has fully briefed the question *Page 169 
and makes, in the opinion of this court, a prima facie showing that reversible error was committed. Appellee has failed to file any brief and the court, in its discretion, will treat such failure to file a brief, thereby attempting to aid the court in learning whether or not reversible error in fact was committed, as a confession of error. Pittsburgh, etc., R. Co. v. Linder
(1925), 195 Ind. 569, 145 N.E. 885; Goldberg v. Hauer (1924),81 Ind. App. 23, 142 N.E. 125.
Judgment reversed.